Citation Nr: 1443044	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  11-33 317	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for erectile dysfunction, to include as secondary to PTSD and/or Coronary Artery Disease (CAD) and/or the medications used to treat either of these disabilities.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and/or CAD and/or the medications used to treat either of these disabilities.

3.  Entitlement to a compensable rating for post-operative scarring, status-post coronary artery bypass graft.

4.  Entitlement to service connection for an abdominal aortic aneurysm, to include as secondary to CAD.




REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 and January 2012 rating decision of the Lincoln, Nebraska Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of  entitlement to service connection for erectile dysfunction to include as secondary to PTSD and/or CAD and/or the medications used to treat either of these disabilities; entitlement to compensable rating for post-operative scarring, status-post coronary artery bypass graft; and entitlement to service connection for an abdominal aortic aneurysm, to include as secondary to CAD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed decision dated in January 2010, the Board denied service connection for erectile dysfunction, to include as secondary to PTSD, on the basis that there was no evidence of erectile dysfunction during active service and no medical evidence relating the Veteran's erectile dysfunction to active service.

2.  The evidence added to the record since the January 2010 Board decision when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for erectile dysfunction to include as secondary to PTSD.


CONCLUSIONS OF LAW

1. The January 2010 Board decision denying service connection for erectile dysfunction, to include as secondary to PTSD, is final.  38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1100 (2013).

2. New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for erectile dysfunction, to include as secondary to PTSD and CAD, has been submitted; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is reopening the Veteran's claim for erectile dysfunction and remanding the reopened claim, along with his claims for a compensable rating for post-operative scarring, status-post coronary artery bypass graft; and service connection for an abdominal aortic aneurysm to include as secondary to ischemic heart disease there is no need to discuss whether the Veteran has received sufficient notice with regard to these claims, given that any error would be harmless.

New and Material Evidence

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).


 New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

 For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

New and Material Evidence & Erectile Dysfunction

The Veteran was denied service connection for erectile dysfunction in a January 2010 Board decision because there was no competent evidence that the Veteran's erectile dysfunction was related to either his service or his PTSD.  In a subsequent VA examination which was conducted in April 2012, the examiner reported that the Veteran is on "Olanzapine which has a reported incidence [of erectile dysfunction] of 1% to 10% range of reported side effects."  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra. 

The April 2012 VA examiner's comment on the potential erectile dysfunction side effects of the Veteran's medication is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for erectile dysfunction to include as secondary to his PTSD or CAD medication.  Specifically, due to the prior lack of evidence showing a relationship between the Veteran's medication for either PTSD or CAD and his erectile dysfunction, this new evidence is material because it relates to an element that was previously not shown, a nexus.  See Shade, supra. 

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for an erectile dysfunction is reopened.  38 U.S.C.A. § 5108.  However, further development must be conducted before the Board may address the underlying claim for service connection for this disorder.


ORDER

New and material evidence having been received, the claim for erectile dysfunction, to include as secondary to PTSD, CAD or the medications taken therefor, is reopened.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeals for entitlement to service connection for erectile dysfunction to include as secondary to PTSD and/or CAD and/or the medication used to treat either of these disabilities; entitlement to compensable rating for post-operative scarring, status-post coronary artery bypass graft; and entitlement to service connection for an abdominal aortic aneurysm to include as secondary to ischemic heart disease.  The VA examinations associated with the Veteran's claims for service connection were, in part, inadequate.  


Erectile dysfunction

The VA examination in April 2012 addressing this claim was, in part, inadequate.  The VA examiner does not address the Veteran's theory that his CAD and/or the medication he takes for this disease are associated with his erectile dysfunction.  Instead, the VA examiner focuses only on the Veteran's PTSD disability and the medication associated with this disability.  

As for the examiner's statements regarding the relationship between his psychiatric medications and his erectile dysfunction, the VA examiner, in part, supports the Veteran contention when he reports "Olanzapine which has a reported incidence [of erectile dysfunction] of 1% to 10% range of reported side effects."  The VA examiner ultimately concludes that the Veteran's PTSD medication is not related to his erectile dysfunction, but does not adequately address why the Veteran is not within the VA examiner's reported "1% to 10%" range.  The Board notes that although those figures are numerically small they support the Veteran's contention that his medication may be related to his erectile dysfunction.  The Board also notes that the VA examiner's explanation that if the Veteran did fall into this range adjustment of his medication would resolve the erectile dysfunction further confuses the issue as it suggests that he could fall within the range.  Considering the foregoing, the Board finds a new VA examination is warranted.

Abdominal Aortic Aneurysm

The rationale in the March 2011 VA examination was inadequate.  The VA examiner reports, "[t]his examiner can provide no medical basis to support that the Veteran's abdominal aortic aneurysm is due to, a result of, or aggravated by his CAD (ischemic heart disease).  The Board finds that this is a conclusion.  The United States Court of Appeals for Veterans Claims (Court) has held a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against other evidence in the record so that the Board will not have to rely on its own lay opinion to make a decision.  Stefl v. Nicholson.  21 Vet. App. 120, 124 (2007).  Here, the VA examiner simply concludes in short that there is no medical basis for the Veteran's contention without explanation.  Thus, the Board finds that a new VA examination is warranted.

Compensable rating for post-operative scarring

Regarding the Veteran's claim for a compensable rating for his post-operative scar related to his CAD, the medical evidence indicates that there has been a significant worsening of the Veteran's scars following recent surgeries related to his CAD.
In both April and May 2014 treatment notes, VA clinicians report the Veteran has had significant surgeries related to his CAD.  The first treatment note in April 2014 reports the Veteran had a vascular stent surgery performed in October 2010 with "significant post-operative complication including occlusion and prolong hospitalization."  (Emphasis added).  A May 2014 treatment further reports that the Veteran had "some kind of vascular intervention with a nonhealing wound in the leg, and he was admitted multiple times to the hospital as well as rehab."  (Emphasis added).  These treatment notes provide objective evidence of worsening of his scars related to his CAD.  The Board notes that the Veteran's last VA examination to address the status of his scars was in January 2012.  The Board recognizes that the mere passage of time alone is not a sufficient basis to remand for a new VA examination. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) ; VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  However, in light of the aforementioned clinical evidence of worsening, the Board finds that there may have been a significant change in the Veteran's scars. As such, a follow-up examination is needed.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examination(s).  The claims folder (including a copy of this remand) must be provided to and reviewed by the examiner as part of the examination.  A notation to the effect that this review has taken place should be made in the evaluation report.  All tests, studies, and evaluations should be performed as deemed necessary by the examiner, and the results of any testing must be included in the examination report.  

All opinions should be accompanied by a complete and thorough rationale.

For any negative opinion, the examiner must identify the medical reasons as to why the evidence does not provide sufficient proof of a relationship between the Veteran's current identified disabilities and his period of military service.

If the examiner(s) determines that an opinion cannot be provided without resorting to speculation, the examiner(s) should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The agency of original jurisdiction (AOJ) should ensure that any additional evidentiary development suggested by the examiner(s) is undertaken so that a definite opinion can be obtained.  

(A) After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's erectile dysfunction is at least as likely as not caused by or aggravated by his PTSD, CAD, or the medication associated with treating either of these disabilities.

In providing an opinion, the examiner should comment on the side effects of Olanzapine, the previous April 2012 VA examiner's comment that Olanzapine has a reported "incidence [of erectile dysfunction] of 1% to 10% range of reported side effects," and determine whether it is at least as likely as not that the Veteran has these side effects.  

(B). After considering the pertinent information in the record in its entirety, the VA examiner is asked to opine as to whether it is at least as likely as not i.e. 50 percent probability or greater, that the Veteran's aortic aneurysm was caused by or aggravated by his CAD or otherwise etiologically related to the Veteran's service.

(C). After considering the pertinent information and examination the Veteran, the VA examiner should comment on the nature and severity of his post-operative scarring, status-post coronary artery bypass graft, to include if they are tender, painful, or unstable. 

2.  Ensure that the examination report complies with this remand and the questions presented in this request.  If the report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

3.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the issue of entitlement to service connection for erectile dysfunction to include as secondary to PTSD and/or CAD and/or the medication used to treat either of these disabilities; entitlement to compensable rating for post-operative scarring, status-post coronary artery bypass graft; and entitlement to service connection for an abdominal aortic aneurysm to include as secondary to CAD.  If the benefit sought on appeal is not granted, the Veteran and his attorney must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).    






______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


